Title: To John Adams from John Quincy Adams, 1 August 1816
From: Adams, John Quincy
To: Adams, John



No. 51
My dear Sir.
Ealing 1. August 1816.


The multiplicity of business, and of things that consume more time than business, have in spite of all my efforts, broken down to such a degree the regularity of my private Correspondence that I am now to acknowledge the receipt of your favours of 20. and 28. March of 10. and 20. May—and of 16. and 25 June; every one of which contains matter, upon which if I had the time and the talents I could write you a volume in return.
You are alarmed at the restoration of the Jesuits—but whether it is that I was fascinated by my good old friend the father General, at St Petersburg, or that I have a firmer reliance upon the impossibility of reviving examinated impostures, I have not been able to work myself up into anything like fear of evil consequences at this Event—I had a diplomatic Colleague, in Russia—A man of excellent heart, of amiable temper, of amusing and sportive wit; a profound classical and mathematical scholar, an honest moralist, and a conscientious Roman Catholic Christian, who used to maintain to me with the most diverting seriousness, and from the deepest conviction of his Soul, that father Malbranche was the only metaphysician, and that Locke, was the veriest pestilence of modern times—Locke was the father of the Encyclopedists—Locke was the founder of the French Revolution, and of all its horrors—I understand that there is a learned Theban, laying it down to the People of France in the Moniteur, that all the Miseries of mankind in the present age, are imputable to the pretended reformation of Luther—And at Madrid, a professor of Mathematics has commenced a course of Lectures by announcing to his pupils that he shall omit all the higher branches of the Science, because it has been proved by experience that they lead to atheism—But if Julian—the Genius, the Conqueror, the Philosopher, the Master of the World, did but kick against the Pricks, when he undertook to restore the magnificent mythology of the Greeks, is it conceivable that the driveling dotards of this age can bring back the monkeries and mummeries of the twelfth Century? Oh no!—Europe is tyrannized not by Priests, but by soldiers—It is overshadowed by a Military despotism—Let the bayonets be taken away, and there will be no danger of the Jesuits—
A friend of mine has sent me a large parcel of Boston Newspapers, mostly of the last days of June—By them and by other accounts, I learn that Governor Brooks’s speech has not given satisfaction, to those who patronized his election—It is however such as I should have expected from the man before he was their Candidate. His total silence upon the merits of his predecessor is eloquence of the best kind—I always entertained a very respectful opinion of the character of Genl: Brooks, but when I found him selected as the Candidate of the Junto-men, I could not avoid the suspicion, that he had condescended or would condescend to some compromise of principle, which could not fail to sink him in my estimation—He has steered clear of this rock in his speech—But he has a year of painful probation to go through; and with a prospect almost certain of being deserted by his supporters if he maintains his own independence—Since the Peace it has indeed been evidently the great struggle of the faction still calling themselves federalists, not, as during the War to grasp or destroy the national Government, but merely to maintain their own ascendancy or the States where they had attained it—They have however failed even of that, in Vermont, New-Hampshire and New-York—In Massachusetts, Connecticut and Maryland their majorities have dwindled almost into nothing—Should no serious national misfortune befall us, I anticipate their complete overthrow in another year—It is hinted to me that the separation of the District of Maine, will prolong their dominion perhaps a year or two more in the remnant of old Massachusetts; but as the new State will immediately be redeemed from their misgovernment, it will weaken them in the national Councils, and scatter their ranks nearly as much as if they were reduced to a minority in the whole Commonwealth.
If I were merely a man of Massachusetts, I should deeply lament this dismemberment of my native State—But the longer I live, the stronger I find my national feelings grow upon me; and the less of my affections are compassed by partial localities—My system of politics more and more inclines to strengthen the Union, and its Government—It is directly the reverse of that professed by Mr John Randolph of relying principally upon the State Governments—The effort of every one of the State Governments would be to sway the whole Union, for its own local advantage. The doctrine is therefore politic enough for a Citizen of the most powerful State in the Union: but it is good for nothing for the weaker States, & pernicious for the whole—But it is the contemplation of our external Relations, that makes me specially anxious to strengthen our National Government—The conduct and issue of the late War has undoubtedly raised our national character in the consideration of the world—But we ought also to be aware that it has multiplied and embittered our Enemies—This Nation is far more inveterate against us than it ever was before—All the restored Governments of Europe are deeply hostile to us—The Royalists every where detest and despise us as Republicans—All the victims and final vanquishers of the French Revolution abhor us as aiders and abetters of the French during their career of Triumph—Wherever British influence extends it is busy to blacken us in every possible manner—In Spain, the popular feeling is almost as keen against us as in England—Emperors, Kings, Princes, Priests, all the privileged Orders, all the Establishments, all the votaries of legitimacy, eye us with the most rancorous hatred—Among the crowned heads, the only friend we had was the Emperor Alexander, and his friendship has I am afraid been more than cooled—How long it will be possible for us to preserve Peace with all Europe, it is impossible to foresee—Of this I am sure, that we cannot be too well or too quickly prepared for a new conflict to support our rights, and our interests—The tranquility of Europe is precarious, it is liable to many sudden changes, and great convulsions; but there is none in probable prospect, which would give us more security than we now enjoy against the bursting of another storm upon ourselves—I can never join, with my voice in the toast, which I see in the Papers, attributed to one of our gallant naval commanders—I cannot ask of Heaven success, even for my Country, in a Cause where she should be in the wrong—Fiat  Justitia, pereat Coelum—My toast would be, may our Country be always successful—but whether successful or otherwise, always right—I disclaim as unsound all patriotism incompatible with the principles of eternal Justice—But the truth is that the American Union, while united may be certain of success in every rightful cause, and may if it pleases never have any but a rightful cause to maintain—They are at this moment the strongest Nation upon the globe, for every purpose of Justice—May they be just to secure the favour of Heaven; and wise, to make a proper application of their strength. May they be armed in thunder for the defence of Right, and self-shackled in eternal impotence for the support of Wrong.
We have been much affected by the intelligence of the decease of Coll: Smith; following in such quick succession upon that of his two brothers—It has severely distressed his Son, in whom I have an industrious, attentive and faithful assistant—He had been in some measure prepared for the Event, by the accounts he had previously received—The views of Mr Dexter’s death came upon us sudden and unexpected. we first heard of it on the 5th. of June—I had written him a long Letter on the 14th. of April, in answer to one that I had received from him by Captain Stuart—It must have arrived in America after his departure; and I hope will not fall into improper hands.
I shall write as soon as possible to my dear Mother—We are all in good health—only, as I have been troubled with six weeks of Holidays, my three boys are now beginning to complain of a relapse into the School head-ache—They write by this opportunity for themselves.
I remain ever dutifully your affectionate Son


A.




